Citation Nr: 0606049	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for bilateral plantar 
fasciitis.  

2.	Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran had active service from December 1975 to March 
1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
bilateral plantar fasciitis and service connection for status 
post partial medial meniscectomy of the left knee.

In May 2005 the appeal was REMANDED by the Board to the RO 
via the Appeals Management Center in Washington, DC.

For reasons discussed below, the issue of entitlement to 
service connection for bilateral foot disability must be 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

A left knee disability was not shown during service or for 
many years after discharge and the veteran's current left 
knee disability is not otherwise related to service. 




CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service nor may the incurrence of degenerative arthritis in 
the left knee be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in May 2002, and June 2005, the VA informed 
the appellant of evidence needed to substantiate his current 
claim. These letters together with information in the 
statement of the case and supplemental statements of the case 
told him what the evidence needed to show to prevail on the 
merits of the issues. The letter informed him of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain. The most recent of these 
letters specifically told him to send copies of any relevant 
evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the original VCAA notice regarding the appellant's 
claim was sent to the veteran prior to the initial rating 
action currently being appealed. However, more recently the 
Court has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case in June 
2005.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has been afforded a recent VA 
examination of his left knee that provided further relevant 
evidence and a medical opinion on the main questions relevant 
to this claim. Therefore, the Board will now adjudicate this 
issue based on the evidence currently of record.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131. Service 
connection for degenerative arthritis may be granted on a 
presumptive basis if it manifests to a compensable degree 
within one year following discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may be granted for disability diagnosed after 
service if all the evidence indicates that it had its onset 
during service. 38 C.F.R. § 3.303(d) (2004).

The veteran's service medical records, including his 
examinations prior to service entrance and service discharge 
include numerous references to a right knee disability, but 
make no reference to any left knee disorder.  The first 
evidence of any left knee disability dates from 2001, about 
20 years after service, when he was seen for pain in the left 
knee and noted to have degenerative arthritis in the knee 
joint.  The veteran has asserted that his left knee 
disability is a result of his duties during service that 
involved climbing telephone poles using equipment that 
damaged his knee over time.  However, there is no competent 
medical evidence in the record that would support the 
veteran's contention.  Moreover, the physician who recently 
conducted a VA examination of the veteran's left knee 
specifically ruled out the veteran's inservice activities 
involving climbing poles with special equipment as the cause 
of his left knee disability.

Since the evidence does not establish that the veteran's left 
knee disability had its onset during service, or that 
degenerative arthritis in the left knee manifested within one 
year subsequent to discharge and since the evidence does not 
otherwise establish that the veteran's current left knee 
problems were related to service, service connection for a 
left knee disability is denied.  


ORDER

Service connection for a left knee disability is denied.  


REMAND

In the Board's remand of May 2005, the RO was instructed to 
afford the veteran an examination of his feet with 
instructions to the examiner to review the veteran's claims 
folder and opine whether it was at least as likely as not 
that the veteran's current bilateral foot disabilities were 
due to the veteran's military duties  (which involved 
climbing telephone poles wearing pole climbing gaffs) or were 
related to specific incidents involving right ankle swelling 
in October 1976; a mild left ankle sprain in October 1976; 
bilateral feet pain in April 1978; or dropping a turnbuckle 
on the left foot in October 1978; or any other event during 
active service from December 1975 to March 1980.  The 
physician who conducted the VA examination of the veteran's 
feet in August 2005 rendered a medical opinion regarding a 
possible relationship between the veteran's foot disabilities 
and his military duties that involved climbing poles, but 
failed to comment on the specific incidents noted above.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998). In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id. 
Therefore, the issue of service connection for bilateral foot 
disabilities must be remanded to the RO for further 
development prior to appellate consideration of this issue.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1.	The RO should send the claims folder 
back to the VA physician who conducted 
the August 2005 examination of the 
veteran's bilateral foot disability.  
After a careful review of the record 
the physician should render a medical 
opinion as to whether it is at least 
as likely as not that the veteran's 
current bilateral foot disability is 
related to inservice episodes of right 
ankle swelling in October 1976, a mild 
left ankle sprain in October 1976, 
bilateral feet pain in April 1978 or, 
dropping a turnbuckle on the left foot 
in October 1978 or, any other event 
during active service from December 
1975 to March 1980.  If the physician 
who conducted the August 2005 
examination is not available, the 
review and medical opinion may be 
undertaken by another VA physician.  

2.	The issue of entitlement to service 
connection for bilateral plantar 
fasciitis should be readjudicated 
based upon all evidence of record. All 
pertinent law, Court decisions, and 
regulations should be considered. If 
the claim remains in denied status, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


